GOODE, J.
(after stating the facts). — The right of the county court to issue a warrant to Crawford in payment for his services is denied on two grounds; first because said court had no authority to employ an accountant to examine and audit the books of the county and the accounts of its officers; second, because if it had this power, the contract of employment was not entered into in the manner provided by law. In support of both these grounds certain statutes are invoked and among others, section 6759 (R. S. 1899) which says no county, city, etc., shall make a contract unless the *334same is within the scope of its powers or is expressly-authorized by law, or unless it is made on a considera: tion wholly to be performed or executed subsequent to the making; and that the contract, including the consideration, shall be in writing, dated when made and subscribed by the parties thereto, or by ah agent authorized by law and duly appointed in writing. The next section (6760) says duplicate copies shall be executed of every such contract, one of which shall be filed in the office of the clerk of the county court if made by a county, or with the proper officer if the contract is made by some other body politic; that it shall not be taken thence except to be used as evidence in some legal matter or cause; and that in case of a variance between the copies, the one on file with the designated custodian shall control the construction. The contract in question was not reduced to duplicate writings signed by Crawford and Renfro, agent of the county, until June 17th, three days after the temporary injunction was issued and after the work for which Crawford was employed had been done. For this reason it is contended the employment was void and the county court was without authority to pay Crawford. This is not the interpretation put on the statutes we have cited by the Supreme Court. In Globe Furnishing Co. v. School Dist., 51 Mo. App. 544, it was held by a majority of the members of the Kansas City Court of Appeals that failure to enter into a contract with a public municipality (in said case a school district) by executing duplicate copies in writing, was fatal to the validity of the contract. One of the judges dissented and held that when such a contract was reduced to writing and signed by the parties, it became binding and operative, as the statute requiring duplicate copies was directory. In Saleno v. Neosho, 127 Mo. 627, the question was presented for decision to the Supreme Court. In said case it appeared the city of Neosho had passed an ordinance granting the plaintiff *335a waterworks franchise, and agreeing to pay a certain sum yearly for water hydrants used by the city. After this ordinance had been ratified by a vote of the people, plaintiff filed with the board of aldermen his written acceptance of the contract contained in the ordinance. It thus will be seen the cause is identical with the present one as regards the form of the contract originally entered into, because, in the present case, the county court entered of record an order employing- Crawford for a, specified work on specified terms and he filed his written acceptance. The Supreme Court said in the Neosho case, the validity of the contract for the hydrants was in no way dependent on its having been executed in duplicate as required by the statute aforesaid, as the purpose of said statute was to provide controlling-evidence of the terms of the contract in case a dispute arose regarding its terms. See, too, Aurora Water Co. v. Aurora, 129 Mo. 340; McShane v. School Dist., 70 Mo. App. 624. When the county court of Stone county entered of record its order for the employment of Crawford for work wholly to be performed in the future, setting forth the details of the employment and the compensation to be paid, and Crawford filed his written acceptance of the employment, we think, under the above authorities, the contract was complete as far as the mode of its execution is concerned.
The more important proposition and the one chiefly controverted, is as to the power of the county court to employ an expert accountant to audit the public records and the accounts of present and prior officials. Its power to do so must be found in some express statutory grant, or else implied as essential to the proper execution of powers expressly granted, or duties expressly imposed. Section 6759 of the statutes prohibits counties and other municipal bodies from making any contracts not within the scope of the powers of the municipality or expressly authorized by law. This provision *336is but declaratory of the common law; for these public corporations never have been deemed to possess authority to contract, or do any other act, unless the power was granted by statute or could be implied because necessary and incidental to the due performance of powers granted or duties enjoined. This doctrine applies to county courts and commissioners, as well as to the governing bodies of other subordinate political corporations. [7 Am. and Eng. Ency. Law, sec. 789; Wolcott v. Lawrence Co., 26 Mo. 277; Sturgeon v. Hampton, 88 Mo. 204.] There is, in our statutes, no grant of authority to a county court to employ an expert to audit and examine the books and accounts of the county and its officers. Hence, if this authority existed in the present instance, it was because the law implied it as essential to the due exercise of powers specifically vested in the county court by statute or the performance of a duty specifically required of said tribunals. The courts are conservative in implying powers not expressly given. One limitation imposed by law on these implications, is that no power will be implied to belong to a public corporation unless it is cognate to the purpose for which the corporation was created. [Grant Co. v. Bradford, 72 Ind. 455; 2 Abbott, Mun. Corp., sec. 708, p. 1672.] Therefore in determining whether or not the county court of Stone county had authority to employ an' expert to look over official books and accounts, we must call to mind the duties of such a court. A county court is the general fiscal agent of the county and is possessed of a supervisory power over the collection and preservation of its funds. Various officials, such as treasurers, collectors, sheriffs, marshals, clerks and constables, as well as other persons chargeable with money belonging to the county, are required to report to and make settlements with said court. All these officials and persons must render accounts to the county court at stated terms thereof, pay any balance due the county *337into the treasury and take duplicate receipts and deposit them with the clerk of the court. [Sec. 6781 and other sections, ch. 97, R. S. 1899.] If any person charged with the duty of reporting to and settling with the. court fails to render a true account, it is made the duty of the court to adjust the account of the delinquent according to the best information it can obtain, ascertain the balance due and require said balance to be paid into the treasury. Other sections following section 6782 of the statutes, provide for proceedings by the court against delinquents. In addition to said provisions, section 6790 requires the court to audit and adjust all accounts to which the county shall be a party, order payment out of the treasury of any sum of money found due by the county on such accounts, enforce the collection of money due it, order suit to be brought on the bond of any delinquent, issue process to secure the attendance of any person deemed necessary to be examined in the investigation of any account, compel the attendance of such person and the production of accounts, books, documents and papers, and examine all parties and witnesses on oath touching the investigation of any account. The various provisions of the statutes demonstrate that it is not only within the power, but is the duty of the county court, to look after public funds, examine and investigate the accounts of the different officials and other persons, enforce the collection of money due the county and order suits to be brought on the bonds of delinquents. In short, responsibility for the safety of public moneys, the accuracy and honesty of the accounts and settlements of officials, and the collection of defalcations, is imposed on county courts. The question for decision is whether the express delegation of those powers and duties by the Legislature, carried with it the authority to employ an expert to look over books and documents in order to as*338certain whether officials and other persons chargeable with public moneys, had rendered correct and faithful accounts and had made just settlements with the court. In our opinion this inquiry ought to be answered in the affirmative. While it is true the law is strict in limiting the authority of these courts, it never has been held that they have no authority except what the statutes confer in so many words. The universal doctrine is that certain incidental powers, germane to the authority and duties expressly delegated and indispensable to their performance, may be exercised. [7 Am. and Eng. Ency. Law (2 Ed.), pp. 987, 989 and cases cited in notes.] In Boggs v. Caldwell Co., 28 Mo. 586, the Supreme Court allowed a bill for services rendered in indexing the deed records of a county pursuant to an employment by the county court. In the brief against the demand Wolcott v. Lawrence Co., supra, was cited in support of the proposition that the county court was without power to make the contract; but the Supreme Court deduced the power from the duty of the county court to look after the property of the county, and said that though it was the duty of recorders to make up their indexes without extra compensation, yet in the course of time it might happen these books would become unfit for use and need to be renewed. We regard that case as in point, for, though the work was different from what respondents contracted for, it was not more essential to the performance of a statutory duty of the county court. The precise question at bar was decided in Duncan v. County Commrs., 101 Ind. 403. Those commissioners, who in Indiana, correspond to our county courts, had employed said plaintiff to examine and report on the accounts1 of the treasurer of the county, and the plaintiff having done the work, asked payment for his services. The Indiana statute relied on as authorizing the employment, was one giving the board of commissioners power' to audit the accounts *339of all officers having the handling and disbursement of the funds of the county; a statute of no broader scope than those we have cited. It was held the commissioners had full authority with reference to the. adjustment of public finances and, as incident thereto, power to employ an accountant.
As impugning the authority of respondents to make the contract in dispute, much stress is laid on section 1778 of the statutes. Said section says that in the settlement required by law to be made with county courts by treasurers and other officers holding funds, it shall be the duty of the county court or some judge thereof, to ascertain by actual examination and count, the amount in the hands of an officer and to Avhat particular fund it appertains, and that such examination and count shall include all funds on hand to the day when the settlement is made. Because the section requires the county court, or some judge thereof, to ascertain, by actual examination and count, the balances in the hands of officials, it is argued that no one else can be employed to do or assist in the work. This would not follow necessarily, we think, but do not decide, for in our opinion said statute has nothing to do with the present case. It relates to the examination and count of balances in the hands of officials when they settle with the county court. The. idea is to prevent a perfunctory settlement by requiring the court to make an actual examination and count of the balances and funds and ascertain to Avhat particular fund the money belongs. Crawford was not hired for such a work— Avas not hired to examine the account tendered by some official at one of the periodical settlements required by laAV, nor to count the funds in his hands. He was employed to go over the books, papers and accounts of officials who were in office or theretofore, had been, during such periods as the court might direct. Settlements had been made by different. officials at different *340times during those periods; and, according to the "answer, which there is no evidence to disprove, the court had examined and counted the balances as required b,v law when the settlements were made. Nevertheless, respondents had heard of defalcations by certain officials, and of discrepancies in their accounts which had escaped attention at these settlements. In order to ascertain whether there was merit in these reports, respondents, who were farmers and not trained in bookkeeping or the investigation of accounts, deemed it necessary to employ an expert. It turned out the reports were well founded and a substantial sum was paid into the treasury without controversy as the result of the expert work. We deem authority to contract for such work is not only wholesome, but indispensable to an accurate knowledge by the county court of the financial condition of the county.
The judgment is affirmed. Nortoni, J., concurs, Bland, P. J., dissents; deems the decision in conflict with that of the Supreme Court in Wolcott v. Lawrence Co., 26 Mo. 277, and asks that the case be certified to the Supreme Court for decision. It is so ordered.
Statement. — On February 9, 1907, the county court of Stone county, by resolution entered of record, authorized the prosecuting attorney of the county, as agent of the county, to negotiate for the employment of an expert accountant to make an examination of the books of such of the public officers of the county as are required to make settlements with the county court of the public funds which come into their hands. On April 12, 1967, the county court, by order entered of record, agreed to hire L. U. Crawford, Esq., an expert accountant to check up and examine the accounts of the various county officers of the county and to pay him $10 per day for his services and certain expenses. Mr. Crawford accepted these terms of employment and his acceptance was spread upon the records of the court. On J.une *34117, 1907, a formal written contract, embodying the terms set forth in the order of April 12th, was entered into between the county of Stone, through B. W. Renfro, as agent, and L. U. Crawford. Mr. Crawford immediately entered upon the performance of his part of the contract, made an examination of the books of the county officers and reported that he found the following due:
“From W. B. Langley, ex-county treasurer .. $ 321.08
From W. I. Long, ex-county treasurer .... 1688.00
From W. I. Long, ex-county treasurer .... 206.13
From W. T. M'oore, ex-sheriff............ 17.11
From Jno. T. Moore for W. R. Gillette .. 56.59
$2289.21”
These delinquencies were infmediately made good by payments to the county treasurer. Mr. Crawford also reported other defalcations amounting to about $3,000, but the correctness of this much of his report is in dispute.
It is admitted that Mr. Crawford earned $1,171 under the terms of his agreement with the county.
Under the provisions of section 6763, Revised Statutes 1899, fifty residents, solvent and responsible taxpaying citizens of Stone county filed a petition in the circuit court of said county, stating that they believed the contract entered into with Mr. Crawford was illegal and asking that its legality be inquired into. Afterwards, to-wit, on June 11, 1907, the plaintiffs, Blades, Speers, Grisham, Short, Smythe and Rickman, all resident taxpayers of Stone county, presented their petition to the judge of the Stone Circuit Court, praying that the defendants, who are the three justices of the county court of said county, be enjoined from issuing a warrant to Crawford in payment for his services. A temporary restraining order was issued by the circuit court. Subsequently the venue of the cause was changed to Greene county, where the cause was tried, resulting in *342a judgment for the defendants from which the plaintiffs appealed.